DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 01/12/2015, claims 1-4, 6, 18-24, 26 and 28-31 have been amended, and claims 8 has been cancelled, and 33-38 are new. Currently, claims 1-7 and 9-38 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 6 recites that “a fifth opening formed therein and overlapped with the bending area of the polymer layer when viewed in the second direction”, however the originally filed specification does not show the above newly added limitations. Similar deficiency applies to claim 26. Corrective action is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14-21, 23, 27-28, 30, 32-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), further in view of Kwack et al. (US 20100201261 A1).
	Regarding claim 1, Franklin teaches a portable communication device comprising: a display including: a polymer layer including a first opening formed therein; (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera),
	The first opening having a first width when viewed in a first direction substantially parallel with the polymer layer. (Fig. 12 shows the opening with width)
an organic light emitting layer disposed over the polymer layer, the organic light emitting layer including a second opening formed therein and overlapped with the first opening when viewed in a second direction substantially perpendicular to the polymer layer; (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

and an image sensing module at least partially disposed in the first opening, the second opening. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However Kim does (i) an encapsulating layer disposed over the polymer layer, the encapsulating layer including a third opening formed therein and overlap with the first opening when viewed in the second direction, a first portion of the encapsulating layer encapsulating an upper portion of the organic light emitting layer, and a second portion of the encapsulating layer extended from the first portion and encapsulating a side portion of the organic light emitting layer that forms the second opening.
(ii) the second opening having a second width larger than the first width when viewed in the first direction; the third opening having a third width smaller than the second width when viewed in the first direction.
However, regarding to the aforementioned feature (i),
However Kwack teaches an encapsulating layer disposed on or above the polymer layer, and the encapsulating layer surrounds the display areas from top, left and right side. (Para 46, 66, Fig.2-4.  This means that the inorganic layer encapsulate two side of the organic light emitting layer as the TFE include at least one inorganic layer)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin with Kwack to teach an 
However, regarding to the aforementioned feature (ii);
It is obvious to one of the skilled in the art that the first, second and third opening can be of different width depending on design requirement as long as the opening can produce the predictable result of accommodate the image sensing module in the openings.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack to teach the second opening having a second width larger than the first width when viewed in the first direction; the third opening having a third width smaller than the second width when viewed in the first direction in order to have produce the predictable result of having openings to accommodate the image sensor and the width of the layers can vary depending on the design requirement and choice. 
 

And Franklin further teaches wherein the display includes a touch sensing layer over the encapsulating layer, the touch sensing layer including a fourth opening formed therein and overlapped with the first opening when viewed in the second direction, and wherein portion of the image sensing module is disposed in the fourth opening. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However Franklin and Kwack do not teach the fourth opening having a fourth width smaller than the second width when viewed in the first direction.
However it is obvious to one of the skilled in the art that the first, second and third opening, and fourth opening can be of different width depending on design requirement as long as the opening can produce the predictable result of accommodate the image sensing module in the openings.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack to teach the fourth opening having a fourth width smaller than the second width when viewed in the first direction in order to have produce the predictable result of having openings to accommodate the image sensor and the width of the layers can vary depending on the design requirement and choice. 

Regarding claim 14, Franklin and Kwack already teach the portable communication device of claim 1, 

However the thickness of the various portions of the encapsulating layer would be depending on design choice and manufacture process and requirement.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack wherein the second portion of the encapsulating layer is at least partially thinner than the first portion of the encapsulating layer as long as it would achieve the predictable result of protecting the OLED display area from external moisture and oxygen to extend the life span of the OLED

Regarding claim 15, Franklin and Kwack already teach the portable communication device of claim 14, 
And Kwack further teaches wherein at least a portion of the encapsulating layer includes a first organic insulating layer, a second organic insulating layer, and an inorganic insulating layer disposed between the first organic insulating layer and the second organic insulating layer. (Para 45. Inorganic layer 201 between organic layer 202)

Regarding claim 16, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin further teaches wherein the portion of the image sensing module is spaced apart from the second portion of the encapsulating layer. (Para 31, 39, Para 64-

Regarding claim 17, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin further teaches wherein a shape of the opening forms a notch, when viewed from a direction substantially perpendicular to a front surface of the display. (Fig. 12. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 18, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin further teaches wherein a shape of the third opening forms a closed loop, when viewed from the second direction. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 5, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 19, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin further teaches wherein a shape of the third opening forms a step, when viewed from the second direction. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 5, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 20, Franklin and Kwack already teach the portable communication device of claim 19, 
And Franklin further teaches wherein the third opening is located at a corner area of a front surface of the portable communication device. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 5, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 21, refer to rejection for claim 1.

Regarding claim 23, refer to rejection for claim 3.

Regarding claim 27, refer to rejection for claim 14.

Regarding claim 28, refer to rejection for claim 1 as Franklin and Kwack already teach the display is OLED display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 30, refer to rejection for claim 3.

Regarding claim 32, Franklin and Kwack already teach the portable communication device of claim 28, 


Regarding claim 33, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin and Kwack in combination further teach wherein the image sensing module is at least partially disposed in the first opening, the second opening, and the third opening such that the second portion of the encapsulating layer is disposed between the side portion of the organic light emitting layer and a portion of the image sensing module. (see rejection for claim 1)

Regarding claim 34, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin and Kwack in combination further teach wherein an entire area of the encapsulating layer is overlapped with the polymer layer when viewed in the second direction. (See rejection for claim 1)

Regarding claim 36, refer to rejection for claim 33.

Regarding claim 37, refer to rejection for claim 34.


And Kwack further teach wherein an entire area of the encapsulating layer is overlapped with the substrate when viewed in the second direction. (Para 46, 66, Fig.2-4.)

Claims 2, 4, 22, 24, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), in view of Kwack et al. (US 20100201261 A1), further in view of Cho (US 20140162057 A1).
Regarding claim 2, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However Franklin and Kwack do not teach (i) wherein the display includes a polarization layer over the encapsulating layer, the polarization layer including a fourth opening formed therein and overlapped with the first opening when viewed in the first direction, and wherein portion of the image sensing module is disposed in the fourth opening.
(ii) the fourth opening having a fourth width smaller than the second width when viewed in the first direction. 
However Cho teaches a polarization layer. (Para 74.  Circular polarizer 21 is between adhesive layer 12 and touch panel 40a+40b)

However, regarding to the aforementioned feature (ii);
It is obvious to one of the skilled in the art that the first, second and third opening can be of different width depending on design requirement as long as the opening can produce the predictable result of accommodate the image sensing module in the openings.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin, Kwack and Cho to teach the fourth opening having a fourth width smaller than the second width when viewed in the first direction in order to have produce the predictable result of having openings to accommodate the image sensor and the width of the layers can vary depending on the design requirement and choice. 
 
Regarding claim 4, Franklin and Kwack already teach the portable communication device of claim 1, 

However Franklin and Kwack do not teach (i) wherein the display includes an adhesive layer disposed over the encapsulating layer, the adhesive layer including a fourth opening formed therein and overlapped with the first opening, and wherein portion of the image sensing module is disposed in the fourth opening. 
(ii) the fourth opening having a fourth width smaller than the second width when viewed in the first direction. 
However Cho further teaches glass cover attached to display with adhesive (Para 68)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Cho to teach herein the display includes an adhesive layer disposed on or above the encapsulating layer, the adhesive layer including a fourth opening formed therein and substantially aligned with the first opening, and wherein another portion of the image sensing module is disposed in the fourth opening in order to securely attach the glass cover to the display to better protect the display elements.
However, regarding to the aforementioned feature (ii);
It is obvious to one of the skilled in the art that the first, second and third opening can be of different width depending on design requirement as long as the opening can produce the predictable result of accommodate the image sensing module in the openings.


Regarding claim 22, refer to rejection for claim 2.

Regarding claim 24, refer to rejection for claim 4.

Regarding claim 29, refer to rejection for claim 2.

Regarding claim 31, refer to rejection for claim 4.

Claims 5-7, 9-10 and 25-26 and 35are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), in view of Kwack et al. (US 20100201261 A1), further in view of Degner et al. (US 20140042406 A1)
Regarding claim 5, Franklin and Kwack already teach the portable communication device of claim 1, 
And Franklin further teaches wherein the first opening, the second opening, and the third opening are disposed at an upper side of the portable communication device, 
However Franklin does not teach and wherein the polymer layer includes a bending area disposed at a lower side of the portable communication device.  
However Degner teaches wherein the polymer layer includes a bending area disposed at a lower side of the portable communication device.  (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer 48 or 56)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Degner to teach and wherein the polymer layer includes a bending area disposed at a lower side of the portable communication device in order to produce the predictable result of display data transmission to display image with the circuit structure configuration as taught by Degner.

Regarding claim 6, Franklin, Kwack and Degner already teach the portable communication device of claim 5, 
And Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However, regarding to the aforementioned feature (ii);
However Franklin and Cho do not each (i) wherein the display includes an other polymer layer disposed under the polymer layer, the other polymer layer including a 
(ii) and a fifth opening formed therein and overlapped with the bending area of the polymer layer when viewed in the second direction.
However Degner teaches wherein the display includes an other polymer layer disposed under the polymer layer. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer 52 or 58)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Degner to teach wherein the display includes an other polymer layer disposed under the polymer layer, the other polymer layer including a fourth opening formed therein and overlapped with the first opening when viewed in the second direction in order to produce the predictable result of display data transmission to display image with the circuit structure configuration as taught by Degner.
However, regarding to the aforementioned feature (ii);
It is obvious to one of the skilled in the art that the fifth opening can be overlapped with the bending area depending on the location of the notch as long as the opening can produce the predictable result of accommodate the image sensing module in the openings.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin, Kwack and Degner to teach a fifth opening formed therein and overlapped with the bending area of the polymer layer when viewed in the second direction in order to have produce the predictable result of 
 
Regarding claim 7, Franklin, Kwack and Degner already teach the portable communication device of claim 6, 
And Degner further teaches wherein the polymer layer includes a first flat area and a second flat area substantially parallel with the first flat area, and the bending area is disposed between the first flat area and the second flat area,  (Fig. 5: shows 56 with first and second flat area with the bending area in between)
and wherein the other polymer layer includes a third flat area attached with a surface of the first flat area directed toward a rear surface of the portable communication device, and a fourth flat area attached with a surface of the second flat area directed toward a front surface of the portable communication device (Fig. 5 shows that 58 with third flat and fourth area)
However Franklin, Kwack and Degner such that the fifth opening is disposed between the third flat area and the fourth flat area.
However Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin, Kwack and Degner to teach such that the fifth opening is disposed between the third flat area and the fourth flat area 

Regarding claim 9, Franklin, Kwack and Degner already teach the portable communication device of claim 6, 
And Degner further teaches wherein the polymer layer includes polyimide (PI), and the other polymer layer includes polyethileneterephtalate (PET). (Para 53: Polymer layers 48 and 52 may each be formed from a thin plastic film formed from polyimide, polyethylene naphthalate (PEN), polyethylene terephthalate (PET), other suitable polymers, a combination of these polymers, etc.)

Regarding claim 10, Franklin, Kwack and Degner already teach the portable communication device of claim 5, 
And Degner further teaches wherein the display includes a conductive line electrically connected with the organic light emitting layer, and a portion of the conductive line is disposed on or above the bending area. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer traces 51)

Regarding claim 25, refer to rejection for claim 5.

Regarding claim 26, refer to rejection for claim 6.


And Degner further teaches further comprising a flexible printed circuit board (FPCB) including a display driver integrated circuit (IC) mounted thereon and electrically connected with the display at the second flat area. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer 52 or 58)


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), in view of Kwack et al. (US 20100201261 A1), in view of Degner et al. (US 20140042406 A1), in view of Igeta et al. (US 20100026611 A1)
Regarding claim 11, Franklin, Kwack and Degner already teach the portable communication device of claim 10, 	
However Franklin, Kwack and Degner do not teach wherein another portion of the conductive line is disposed around the first opening.
However Igeta teaches wherein another portion of the conductive line is disposed around the first opening. (Fig. 1A. Para 47-52)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Franklin, Kwack and Degner with Igeta to teach wherein another portion of the conductive line is disposed around the first opening in order to produce the result of routing transmission lines to produce image by adopting the routing method of Igeta.

Regarding claim 12, Franklin, Kwack, Degner and Igeta already teach the portable communication device of claim 10, 
And Degner further teaches wherein the conductive line is configured to deliver a data signal for an image to be displayed through the organic light emitting layer. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer traces 51)

Regarding claim 13, Franklin, Kwack, Degner and Igeta already teach the portable communication device of claim 10, 
And Igeta further teaches wherein the portion of the conductive line has a meandering pattern. (Fig. 1A. Para 47-52)

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please note that a rejection for the amended claim 1 has been presented in the office action.
Furthermore, applicant alleged that “Franklin is directed to notch displays for electronic devices in which a component may be partly positioned within a notch The layers 30, 32, 34, and 36 in Franklin include distinct differences from amended independent Claim 1. For instance, Franklin fails to disclose “an encapsulating layer disposed over the polymer layer . . . a first portion of the encapsulating layer 
Examiner finds the argument not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Franklin in combination with Kwack clearly teach the limitation as argued as shown in the rejection for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626